Citation Nr: 0837524	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  94-48 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1971 to May 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 1994 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

Procedural History 

In an unappealed rating decision in March 1984, the RO denied 
the veteran's original claim of service connection for post-
traumatic stress disorder.  In subsequent unappealed rating 
decisions in September 1985, in June 1988, and in November 
1988, the RO denied the veteran's applications to reopen the 
claim.  In a rating decision in December 1989, the RO again 
denied the veteran's application to reopen the claim, which 
the Board affirmed on appeal in a decision in June 1990.  The 
RO then denied the veteran's applications to reopen the claim 
in unappealed rating decisions in December 1991 and in July 
1993. 

Current Claim 

The current application to reopen the claim was received at 
the RO in March 1994. The RO denied the claim in a rating 
decision in August 1994, which the veteran appealed to the 
Board.  In July 1996, the Board remanded the claim for 
procedural due process.  After which in a decision in March 
1997, Board denied the reopening of the claim, which the 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In January 1999, the Court 
vacated the decision of March 1997 by the Board and remanded 
the case on due process grounds.  In compliance with the 
Court's decision, in February 2000, the Board remanded the 
claim for further development.  



In September 2003, the Board remanded the claim to comply 
with a change in the law, regarding VA's duties to notify and 
to assist a claimant with a claim.  In June 2005, claim was 
remanded to obtain additional service records.  In June 2008, 
the claim was remanded to afford the veteran a hearing.  

As the requested procedural and evidentiary development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The reopened claim of service connection for post-traumatic 
stress disorder is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in July 1993, the RO denied the 
veteran's application to reopen the claim of service 
connection for post-traumatic stress disorder; after the 
veteran was notified of his procedural and appellate rights, 
he did appeal of that rating decision, and the rating 
decision became final. 

2. The additional evidence presented since the rating 
decision in July 1993 is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSIONS OF LAW

1. The rating decision of July 1993 by the RO, denying the 
application to reopen the claim of service connection for 
post-traumatic stress disorder, which the veteran did not 
appeal, became final.  38 U.S.C.A. § 7105(c) (West 2002).  

2. The additional evidence presented since the rating 
decision of July 1993 is new and material, and the claim of 
service connection for post-traumatic stress disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2000).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As the application to reopen the claim of service connection 
for post-traumatic stress disorder is resolved in the 
veteran's favor, the only matter disposed of in this 
decision, further discussion here of compliance with the VCAA 
with regard to the claims to reopen is not necessary.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence Previously Considered

By a rating decision in July 1993, the RO denied the 
veteran's application to reopen the claim of service 
connection for post-traumatic stress disorder because the 
additional evidence was not new and material as it did not 
establish credible supporting evidence of an in-service 
stressor.

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, the 
veteran did not appeal of the adverse determination and the 
determination became final by operation of law on the 
evidence of record. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in July 1993 is summarized as 
follows:

Service personnel records show that the veteran was Marine 
rifleman.  From January 1972 to June 1972 the veteran's unit 
was part of a Battalion Landing Team, which was aboard the 
USS Duluth that was in the continguous water of Vietnam in 
May 1972.  He participated in operation Song Thanh in May 
1972.

Service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of post-traumatic stress 
disorder. 



After service, private medical records disclose that in 
January 1979 the veteran was having problems with nerves, and 
he was worried about things that happened while he was in the 
service.  In September 1983, a private physician stated that 
the veteran was suffering from anxiety reaction and he had 
treated the veteran from January to May 1979. 

On VA psychiatric examination in January 1984, the veteran 
complained of a nervous problem since service and that he had 
flashbacks of his Vietnam experiences.  He alleged that he 
was involved in active combat, but he did not give a history 
of any particular traumatic experiences.  The diagnosis was 
incomplete, delayed post-traumatic stress disorder with 
anxiety reaction.

On VA hospitalization in May 1985, the veteran complained of 
anxiety and having had a flashback of Vietnam.  He stated 
that he had a similar complaint of anxiety in 1978, but not 
since then.  He indicated that he had an alcohol problem, 
which he related to the stresses from Vietnam.  The diagnosis 
was alcohol abuse.  

On VA hospitalization in March and in April 1988, the 
diagnoses included post-traumatic stress disorder.  

In a statement in May 1988, the veteran stated that during an 
operation, landing South Vietnam troops at Quang Tri, his 
ship was fired upon three times and the last shell hit 100 
yards from his side of the ship.  He also stated that the 
ship was almost involved in a friendly-fire incident with a 
U.S. plane. 

On VA psychiatric examination in August 1988, the veteran 
stated that he was not in Vietnam, but he was on a ship in 
the waters off Vietnam.  He described his stressors as having 
been scheduled to go to Vietnam, but the day before his ship 
was re-routed and picked up South Vietnam soldiers who did 
land ashore by amphibious vehicles and that the during the 
operation his ship was fired upon and the last shell hit 100 
yards away.  Also, in the Gulf of Tonkin, his ship was 
involved in near friendly fire incident.  The examiner 
expressed the opinion that the stressors did not appear 
significant enough to warrant a diagnosis of post-traumatic 
stress disorder. 

On VA psychological testing in August 1988, the results were 
not consistent with a diagnosis of post-traumatic stress 
disorder. 

In July 1989, the veteran testified that while in the Marine 
Corps he was on the USS Duluth when it was stationed off the 
coast of South Vietnam for six months.  He had been scheduled 
to go in-country for relief of troops pinned down in Quang 
Tri, but when only a day away their orders were changed and 
they went back to DaNang to pick up about 300 South Vietnam 
troops who were landed, via amphibious landing craft, for the 
relief of Quang Tri.  He did not go ashore but had stood 
guard duty on the Vietnam soldiers.  As to combat, he had 
seen the bombardment of the shore the night before the 
landing and had thought that he might have to go in-country.  
He had not witnessed any causalities during the amphibious 
landing because there was too much smoke from the 
bombardment.  His ship had not taken a direct hit but it was 
fired upon with one enemy shell landing about 100 yards away.  
He was not injured.  Also, while in the Gulf of Tonkin, the 
crew of his ship had almost shot down a friendly aircraft.  

On VA hospitalization in October 1989, in light of his 
inconsistencies about his Vietnam experiences he was taken 
out of the post-traumatic stress disorder program and placed 
in the regular psychiatric unit.  The diagnoses were major 
depressive disorder and alcohol abuse in remission.  

On VA hospitalization in October 1991, the diagnoses were 
post-traumatic stress disorder exacerbation with familial 
difficulties and a history of alcohol abuse. 

On VA hospitalization in July 1993, the veteran had poorly 
defined nightmares of Vietnam situations.  The diagnoses were 
chronic post-traumatic stress disorder; alcohol abuse, in 
remission; and adjustment disorder with depressed mood.  

Current Claim to Reopen

Although the rating decision of July 1993 by the RO became 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.

As the claim to reopen was received in March 1994, the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 in effect then applies.

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be  considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
last final disallowance, that is, the lack of evidence of 
credible supporting evidence of an in-service stressor. 

Additional Evidence and Analysis

The additional relevant evidence, presented since the rating 
decision in July 1993 consists of the following exhibits:

Exhibit (1) consists of VA records, documenting the diagnosis 
of post-traumatic stress disorder (report of hospitalization 
in January and February 1994 and outpatient records from 
March to May 1994 and from 1997 to 2002).  



This evidence is not new and material because it is 
cumulative, that is, supporting evidence of previously 
considered evidence, namely, a report of VA hospitalization 
in March and in April 1988 with the diagnosis of 
post-traumatic stress disorder.  And cumulative evidence does 
not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.  

Exhibit (2) consists of a report of VA examination in 
September 2002.  
The examiner, referring to the psychological testing that was 
done in August 1988 and after a review of the record, found 
no clinical signs of post-traumatic stress disorder.  As this 
evidence opposes, rather than supports, the claim, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

Exhibit (3) consists of documentation from the National 
Archives, consisting of information from the Dictionary of 
American Naval Fighting Ships and from deck logs, which show 
that on May 24, 1972, the USS Duluth took "desultory" enemy 
fire from a shore battery, including an enemy round that hit 
100 yards of the port side of the ship, and that the ship was 
awarded the Combat Action Ribbon for the events of May 24, 
1972.  This evidence is new and material because it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim as it is credible supporting 
evidence on an in-service stressor described by the veteran, 
the absence of which was the basis for the prior denial of 
the claim.  

Exhibit (4) consists of a report of VA examination in 
November 2007, documenting a diagnosis of post-traumatic 
stress disorder, identifying the in-service stressors as the 
anticipation of an amphibious landing, exposure to artillery 
fire, and subjected to fire from an enemy aircraft.  This 
evidence is new and material because it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim as the diagnosis of post-traumatic stress 
disorder is based in part on at least one in-service 
stressor, which is supported by credible evidence. 

Accordingly, the Board finds that the additional evidence 
presented is new and material and the claim of service 
connection for post-traumatic stress disorder is reopened.  



ORDER

As new and material evidence has been presented, the claim of 
service connection for a post-traumatic stress disorder is 
reopened, and to this extent only the appeal is granted. 



REMAND

Although the claim of service connection for post-traumatic 
stress disorder is reopened, further evidentiary development 
is required.  

On the VA psychiatric examination in November 2007, the 
examiner indicated that the psychological test results were 
unclear and did not seem to adequately reflect post-traumatic 
stress disorder.  Also, at least one of the in-service 
stressors relied on to support the diagnosis of post-
traumatic stress disorder is not supported by credible 
evidence that the incident actually occurred.  

As the current diagnosis of post-traumatic stress disorder is 
not supported by the  psychological test results or by 
credible supporting evidence that one of the in-service 
stressors actually occurred, the evidence of record is 
insufficient to decide claim.  Accordingly, under the duty to 
assist, 38 C.F.R. § 3.159, the claim is REMANDED for the 
following action.

1. Ensure full VCAA compliance.  





2. Schedule the veteran for VA 
examination by a psychiatrist to 
determine whether the veteran has 
post-traumatic stress disorder related to 
the in-service stressor, confirmed by the 
ship's log, of a desultory round from a 
shore battery, which hit 100 yards from 
the veteran's ship during an amphibious 
landing of South Vietnamese troops in May 
1972.  

The other alleged stressors, anticipation 
of an amphibious landing, involving the 
veteran's unit that was called off, and a 
near friendly fire incident are anecdotal 
and not supported by credible evidence. 

The examiner is asked to review the 
report of psychological testing that was 
done in August 1988 in conjunction with a 
VA psychiatric examination August 1988.  
The examiner is also asked to review the 
report psychological testing that was 
done in conjunction with the VA 
examination in November 2007.  

If the report of psychological testing in 
conjunction with the VA examination in 
November 2007 is not available, the 
veteran should be administered the 
Clinician Administered PTSD Scale (CAPS) 
and the MMPI PTSD Subscales to assist the 
examiner in formulating the opinion. 

The veteran's file must be made available 
to the examiner for review.  

3. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


